     Case 1:18-cv-00064-SPW-TJC Document 20 Filed 01/09/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 FRIENDS OF ANIMALS,                       CV 18-64-BLG-SPW-TJC

              Plaintiff,                   ORDER GRANTING
                                           DEFENDANTS’ UNOPPOSED
                     v.                    MOTION TO STAY ALL
                                           PROCEEDINGS
 RYAN ZINKE, in his official capacity
 as Secretary of the United States
 Department of Interior; et al.,

              Defendants.


      Defendants have filed an unopposed motion to stay all proceedings. (Doc.

19.) Good cause appearing, IT IS ORDERED that all proceedings in this case are

stayed until the Department of Justice attorneys are permitted to resume their usual

civil litigation functions. Defendants shall promptly notify the Court when

Congress has appropriated funds for the Department of Justice.

DATED this 9th day of January, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
